EXHIBIT 10.69
SUBSCRIPTION AGREEMENT
     THIS SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of September 30,
2009, by and between Irvine Sensors Corporation, a Delaware corporation (the
“Company”), and the subscriber identified on the signature page hereto (the
“Subscriber”).
     WHEREAS, the Company is offering (the “Offering”) units (the “Units”), each
of which is comprised of one share of a newly-created Series B Convertible
Preferred Stock of Irvine Sensors Corporation, a Delaware corporation (the
“Company” or “Irvine Sensors”) with a stated value of $1,000 (the “Series B
Stock”) as described in the Certificate of Designations of Rights, Preferences,
Privileges and Limitations attached hereto as Exhibit A (“Certificate of
Designations”), plus a five-year warrant to purchase the number of shares of
Irvine Sensors’ Common Stock (the “Common Stock”) equal to thirty percent (30%)
of the number of shares of Common Stock issuable from conversion of one share of
Series B Stock (at the initial conversion price) at the exercise price of the
greater of 110% of the fair market value of one share of Common Stock as of the
closing with respect to the applicable Unit as determined by Nasdaq or $0.50 per
share, substantially in the form attached hereto as Exhibit B (the “Investor
Warrants” or the “Warrants”). The purchase price for each Unit will be $700. The
Units will only be offered and sold to a limited number of subscribers who are
“Accredited Investors,” as such term is defined hereinafter, in accordance with
the terms and conditions set forth in the confidential private placement
memorandum dated August 25, 2009 (the “Confidential Placement Memorandum” or the
“Memorandum”) that was furnished by the Company to the Subscriber. Capitalized
terms used but not otherwise defined in this Agreement shall have the meanings
ascribed to such terms in the Memorandum.
     WHEREAS, the Company and the Subscriber are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2) and/or Regulation D (“Regulation D”) as
promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “Securities
Act”), and similar exemptions under applicable state securities laws.
     WHEREAS, the parties desire that, upon the terms and subject to the
conditions contained herein, the Company shall issue and sell to the Subscriber,
as provided herein, and the Subscriber, shall purchase the Units. The Subscriber
desires to acquire the number of Units set forth on the signature page hereto
pursuant to the Confidential Placement Memorandum and the terms and conditions
of this Agreement. The Units, the Series B Stock and Investor Warrants contained
therein, and the shares of Common Stock issuable upon conversion of the Series B
Stock or exercise of the Investor Warrants, are collectively referred to herein
as the “Securities.”
     NOW, THEREFORE, in consideration of the mutual covenants and other
agreements contained in this Agreement the Company and the Subscriber hereby
agree as follows:
          1. (a) Subscription. In accordance with the terms and conditions of
the Confidential Placement Memorandum, the Subscriber, intending to be legally
bound, hereby irrevocably subscribes for and agrees to purchase the number of
Units set forth on the signature page hereto and to pay the purchase price for
said Units in immediately available funds contemporaneously with the execution
and delivery of this Subscription Agreement. The execution and delivery of this
Agreement by the Subscriber will not constitute an agreement between the
Subscriber and the Company until this Agreement has been accepted by the Company
evidenced by receipt by the Subscriber of an acceptance page of this Agreement
signed by the Company, and then subject to the terms and conditions of this
Agreement. The Subscriber understands that acceptance or rejection, in whole or
in part, by the Company and/or the Placement Agent (as defined herein) of the
subscription and agreement of the Subscriber to purchase the Units is within the
sole and absolute discretion of the Company and/or the Placement Agent, and the
Company may reject any subscription in whole or in part, for any reason or
without reason. Likewise, the Subscriber understands acknowledges and agrees
that acceptance by the Company and/or the Placement Agent of any subscription of
a Subscriber, in whole or in part, is predicated upon the representations and
warranties of the Subscriber as set forth hereinafter and that SUBSCRIPTIONS,
ONCE RECEIVED BY THE

 



--------------------------------------------------------------------------------



 



COMPANY AND/OR THE PLACEMENT AGENT, ARE IRREVOCABLE BY THE SUBSCRIBER, AND,
THEREFORE, MAY NOT BE WITHDRAWN.
               (b) Closing Date. The closing of the purchase and sale of the
Units hereunder and under other Subscription Agreements (the “Closing”) shall be
held at the offices of Dorsey & Whitney LLP, 38 Technology Drive, Suite 100,
Irvine, California 92618 after subscriptions for the Units have been accepted by
the Company (the date of the Closing being hereinafter referred to as the
“Closing Date”). Subscriptions will not be refunded unless the Company rejects
the Subscriber’s subscription, in whole or in part, in which case, the refund
shall be without interest.
               (c) Deliveries. The Subscriber shall deliver at the Closing the
Omnibus Signature Page to this Agreement, which the Company shall be authorized,
upon satisfaction of the conditions set forth in Sections 6 and 7 hereof, to
attach to an execution version of the Investor Warrant, in substantially the
form attached to the Confidential Placement Memorandum with such minor
modifications thereto, if any, as the Company deems are necessary and
appropriate and are approved by the Placement Agent.
          2. Subscriber’s Representations and Warranties. The Subscriber hereby
represents and warrants to and agrees with the Company that:
               (a) Information on Company. The Subscriber acknowledges receipt
of the Confidential Placement Memorandum. The Subscriber has had access at the
EDGAR Website of the Commission to the Company’s Annual Report on Form 10-K for
the year ended September 28, 2008, and all periodic and current reports filed
with the Commission thereafter (hereinafter referred to as the “Reports”). The
Subscriber has had the opportunity to review information regarding the Company,
its business, operations, financial condition and the terms and conditions of
the Securities, and considered all factors Subscriber deems material in deciding
on the advisability of investing in the Securities. The offer to sell the
Securities to the Subscriber was communicated to the Subscriber by the Company
in such manner that the Subscriber was able to ask questions of and received
answers from the Company or a person acting on the Company’s behalf concerning
the terms and conditions of this transaction as well as to obtain any
information requested by the Subscriber. Any questions raised by the Subscriber
or its representatives concerning the transactions contemplated by this
Agreement have been answered to the satisfaction of the Subscriber and its
representatives. The Subscriber can fend for itself, can bear the economic risk
of its investment and has such knowledge and experience in financial or business
matters that it is capable of evaluating the merits and risks of the investment
in the Securities. Except as set forth in the Confidential Placement Memorandum
or this Agreement, no representations or warranties have been made to the
Subscriber by the Company or any agent, employee or affiliate of the Company and
in entering into this Agreement, the Subscriber is not relying on any
information, other than that which is contained in the Confidential Placement
Memorandum and the results of any independent investigation by the Subscriber.
               (b) Information on Subscriber. The Subscriber is, and will be at
the time of issuance of the Securities, an “accredited investor”, as such term
is defined in Regulation D promulgated by the Commission under the Securities
Act, is experienced in investments and business matters, has made investments of
a speculative nature and has purchased securities of United States
publicly-owned companies in private placements in the past and has such
knowledge and experience in financial, tax and other business matters as to
enable the Subscriber to utilize the information made available by the Company
to evaluate the merits and risks of and to make an informed investment decision
with respect to the proposed purchase, which represents a speculative
investment. The Subscriber is not a broker-dealer under Section 15 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) or an officer,
director or affiliate of the Company provided, however, that for purposes of
this Section 2(b) an “affiliate” shall not include a stockholder of the Company
owning less than 5% of the outstanding common stock of the Company. The
Subscriber has the authority and is duly and legally qualified to purchase and
own the Securities. The Subscriber is able to bear the risk of such investment
for an indefinite period and to afford a complete loss thereof. The information
set forth on the signature page hereto regarding the Subscriber is accurate. The
information set forth in Schedule 1 hereto is correct in all respects.
               (c) Purchase of Securities. The Subscriber is acquiring the
Securities in the ordinary course of its business as principal for its own
account, and not as nominee, for investment only and not with a view toward, or
for resale in connection with, the public sale or any distribution thereof. The
Subscriber

Page 2



--------------------------------------------------------------------------------



 



does not have any contract, undertaking, agreement, understanding or
arrangement, directly or indirectly, with any Person to distribute, sell,
transfer or pledge to such Person, or anyone else, all or any part of the
Securities, and the Subscriber has no present plan to enter into any such
contract, undertaking, agreement, understanding or arrangement. The Subscriber
further agrees to execute and deliver any further investment certificates as
counsel to the Company deems necessary or advisable to comply with state or
federal securities laws. The Subscriber understands that it shall not have any
of the rights of a stockholder with respect to the Series B Stock or any shares
of Common Stock issuable upon conversion of the Series B Stock or exercise of
the Investor Warrants until such Securities are issued pursuant to the terms
thereof.
               (d) Compliance with Securities Act. The Subscriber understands
and agrees that the Securities have not been registered under the Securities Act
or any applicable state securities laws, by reason of their issuance in a
transaction that does not require registration under the Securities Act (based
on the accuracy of the representations and warranties of the Subscriber
contained herein), and that such Securities may not be sold, assigned or
transferred and must be held indefinitely in the absence of (i) an effective
registration statement under the Act and applicable state securities laws with
respect thereto or (ii) an opinion of counsel satisfactory to the Company that
such registration is not required. The Subscriber understands that the Company
is under no obligation to register the Securities.
               (e) Securities Legend. The Securities shall bear the following or
similar legend (in addition to such other restrictive legends as are required or
deemed advisable under any applicable law or any other agreement to which the
Company is a party):
     “THE TRANSFER OF THIS SECURITY IS SUBJECT TO RESTRICTIONS CONTAINED HEREIN.
THIS SECURITY HAS BEEN ISSUED IN RELIANCE UPON THE REPRESENTATION OF PAYEE THAT
IT HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TOWARDS THE
RESALE OR OTHER DISTRIBUTION THEREOF. THIS SECURITY HAS NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND
MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, ASSIGNED, HYPOTHECATED OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT
AND ANY APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL SATISFACTORY
TO COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED. ”
               (f) Common Stock Legend. The Common Stock certificates for any
shares of Common Stock issued pursuant to conversion of the Series B Stock or
upon exercise of the Investor Warrants shall bear the following or similar
legend (in addition to such other restrictive legends as are required or deemed
advisable under any applicable law or any other agreement to which the Company
is a party):
     “THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY STATE SECURITIES LAWS, AND
MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, TRANSFERRED, ASSIGNED OR
HYPOTHECATED UNLESS (A) THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
ACT, AND APPLICABLE STATE SECURITIES LAWS, COVERING ANY SUCH TRANSACTION
INVOLVING SAID SECURITIES OR (B) THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY STATING THAT SUCH TRANSACTION IS EXEMPT FROM
REGISTRATION. ”
               (g) Communication of Offer. The offer to sell the Securities was
directly communicated to the Subscriber by the Company. At no time was the
Subscriber presented with or solicited by any leaflet, advertisement, article,
notice or other communication published in any newspaper, magazine, or similar

Page 3



--------------------------------------------------------------------------------



 



media or broadcast over television or radio, or any other form of general
advertising, or solicited or invited to attend a promotional meeting or any
seminar or meeting by any general solicitation or general advertising.
               (h) Authority; Enforceability. If the Subscriber is an entity, it
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate, limited liability
company or partnership power and authority to enter into and to consummate the
transactions contemplated by this Agreement and otherwise to carry out its
obligations hereunder. This Agreement has been duly authorized, executed and
delivered by the Subscriber and is a valid and binding agreement enforceable in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights generally and to general principles
of equity; and Subscriber has full corporate power and authority necessary to
enter into this Agreement and to perform its obligations hereunder.
               (i) No Governmental Review. The Subscriber understands that no
United States federal or state agency or any other governmental or state agency
has passed on or made recommendations or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities. The Subscriber understands that neither legal counsel to the
Company, the Placement Agent, nor its counsel has independently verified the
information concerning the Company included in the Memorandum or herein, all of
which has been provided by the Company, nor has such legal counsel passed upon
the adequacy or accuracy of the Memorandum. No independent third party, such as
an investment banking firm, the Placement Agent, or other expert in evaluating
businesses or securities, has made an evaluation of the economic potential of
the Company.
               (j) Certain Trading Activities. The Subscriber has not directly
or indirectly, nor has any Person acting at the direction of the Subscriber,
engaged in any transactions in the securities of the Company (including, without
limitation, any short sales involving the Company’s securities) since the
earlier to occur of (i) the time the Subscriber was first contacted by the
Company or any other Person regarding the investment in the Company and (ii) the
30th day prior to the date of this Agreement. The Subscriber covenants that
neither it nor any Person acting at the direction of the Subscriber will engage
in any transactions in the securities of the Company (including short sales)
after the date hereof and prior to the date that the transactions contemplated
by this Agreement are publicly disclosed.
               (k) Correctness of Representations. The Subscriber represents as
to the Subscriber that the foregoing representations and warranties are true and
correct as of the date hereof and, unless the Subscriber otherwise notifies the
Company prior to the Closing Date shall be true and correct as of the Closing
Date and as of the issuance date of each of the Securities.
          3. Company Representations and Warranties. The Company represents and
warrants to and agrees with the Subscriber that:
               (a) Due Incorporation. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has the requisite corporate power to own its properties and to
carry on its business as disclosed in the Reports. The Company is duly qualified
as a foreign corporation to do business and is in good standing in California.
               (b) Outstanding Stock. All issued and outstanding shares of
capital stock of the Company have been duly authorized and validly issued and
are fully paid and nonassessable.
               (c) Authority; Enforceability. This Agreement, and any other
agreements delivered together with this Agreement or in connection herewith
(collectively “Transaction Documents”) have been duly authorized, executed and
delivered by the Company and are valid and binding agreements enforceable in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights generally and to general principles
of equity. The Company has full corporate power and authority necessary to enter
into and deliver the Transaction Documents and to perform its obligations
thereunder.

Page 4



--------------------------------------------------------------------------------



 



               (d) Consents. No consent, approval, authorization or order of any
court, governmental agency or body or arbitrator having jurisdiction over the
Company is required for the execution by the Company of the Transaction
Documents and compliance and performance by the Company of its obligations under
the Transaction Documents, including, without limitation, the issuance and sale
of the Securities, other than the filing by the Company of a Notice of Sale of
Securities on Form D with the Commission under Regulation D of the Securities
Act, any applicable Blue Sky filings, or otherwise as may be required by The
Nasdaq Stock Market. The Transaction Documents and the Company’s performance of
its obligations thereunder have been approved by the Company’s board of
directors.
               (e) No Violation or Conflict. Neither the issuance and sale of
the Securities nor the performance of the Company’s obligations under this
Agreement and all other agreements entered into by the Company relating thereto
by the Company will violate, conflict with, result in a breach of, or constitute
a default under (A) the certificate of incorporation or bylaws of the Company,
(B) to the Company’s knowledge, any decree, judgment, order, law, treaty or
regulation applicable to the Company of any court, governmental agency or body,
or arbitrator having jurisdiction over the Company, or (C) the terms of any
material bond, debenture, note or other evidence of indebtedness, agreement,
stock option or other similar plan, indenture, lease, mortgage, deed of trust or
other instrument to which the Company is a party or by which it is bound, except
the violation, conflict, breach, or default of which would not have a Material
Adverse Effect. For purposes of this Agreement, a “Material Adverse Effect”
shall mean a material adverse effect on the financial condition, results of
operations, properties or business of the Company and its Subsidiaries taken as
a whole. For purposes of this Agreement, “Subsidiary” means, with respect to any
entity at any date, any corporation, limited or general partnership, limited
liability company, trust, estate, association, joint venture or other business
entity) of which more than 50% of (i) the outstanding capital stock having (in
the absence of contingencies) ordinary voting power to elect a majority of the
board of directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity.
               (f) The Securities. The Securities upon issuance in accordance
with their respective terms:
                    (i) will be, free and clear of any security interests,
liens, claims or other encumbrances, subject to restrictions upon transfer set
forth herein, under the Securities Act and any applicable state securities laws;
                    (ii) have been, or will be, duly and validly authorized,
duly and validly issued, and, in the case of the Series B Stock and the Common
Stock issuable upon conversion of the Series B Stock and the exercise of the
Investor Warrants, fully paid and nonassessable;
                    (iii) will not have been issued or sold in violation of any
preemptive or other similar rights of the holders of any securities of the
Company;
                    (iv) will not subject the holders thereof to personal
liability by reason of being such holders; and
                    (v) will have been issued in reliance upon an exemption from
the registration requirements of and will not result in a violation of Section 5
under the Securities Act.
               (g) Reporting Company. The Company is a publicly-held company
subject to reporting obligations pursuant to Section 13 of the Exchange Act and
has a class of common shares registered pursuant to Section 12(g) of the
Exchange Act. Pursuant to the provisions of the Exchange Act, the Company has
timely filed all reports and other materials required to be filed thereunder
with the Commission during the preceding twelve months.
               (h) No General Solicitation. Neither the Company, nor any of its
affiliates, nor to its knowledge, any person acting on its or their behalf, has
engaged in any form of general

Page 5



--------------------------------------------------------------------------------



 



solicitation or general advertising (within the meaning of Regulation D under
the 1933 Act) in connection with the offer or sale of the Securities.
               (i) Correctness of Representations. The Company represents that
the foregoing representations and warranties are true and correct as of the date
hereof in all material respects, and, unless the Company otherwise notifies the
Subscribers prior to the Closing Date, shall be true and correct in all material
respects as of the Closing Date.
          4. Escrow and Use of Purchase Price. The subscription payments made
pursuant hereto prior to the Closing of the Offering will be deposited by the
Placement Agent in an escrow account at a commercial bank or trust company of
the Placement Agent’s choosing and agreeable to the Company. No interest will be
earned by the Subscriber on subscription payments held in any escrow account. If
for any reason the Closing of the purchase and sale of the Units does not take
place, the subscription payment will be returned to the Subscriber without
interest. Upon receipt of the Agreement and the subscription payment, and upon
acceptance of the subscription by the Company, the subscription payments shall
belong to the Company. If the subscription is not accepted by the Company, then
this Agreement will be null and void and the subscription payment will be
returned to the Subscriber without interest.
          5. Securities Law Disclosures. The Company may in its sole discretion,
following the Closing Date, (i) issue a press release and/or file a Current
Report on Form 8-K disclosing the transactions contemplated hereby and (ii) make
such other disclosures, filings and notices in the manner and time required by
the Commission, any state securities commission, any national securities
exchange or Nasdaq.
          6. Registration Rights. The Company shall file a registration
statement with the Commission on Form S-3 (or a successor form) under the
Securities Act for the resale of the maximum number of shares of Common Stock
issuable upon conversion of the Series B Stock as may be permitted under
Instruction IB6(a) of the General Instructions to Form S-3 as soon as possible
following the final closing of the Offering, but in no event later than 10
business days after thereafter (or such additional time as may be necessary to
obtain the consent of the Company’s current and prior independent auditors). The
Company shall use its reasonable business efforts to cause such registration
statement to become effective as soon as possible following the filing of such
registration statement and to maintain the effectiveness of such registration
(in as much as is within the Company’s power) until the earlier of (i) the date
on which all of such Common Stock, together with any shares of Common Stock
issued or issuable upon any stock split, dividend or other distribution,
recapitalization or similar event has been sold or (ii) the date on which all of
the securities required to be registered on such registration statement held by
an investor may be sold without restriction pursuant to Rule 144 under the
Securities Act. The Company shall pay all expenses, if any, in connection with
any registration statement filed pursuant to this Section 6. The Company shall
not be subject to any penalty or any damages if the effectiveness of such
registration statement is not declared or the effectiveness of such registration
statement is not maintained.
          7. Conditions to Subscriber’s Obligations. The obligations of the
Subscriber under Section 1(b) of this Agreement are subject to the fulfillment
at or before the Closing of each of the following conditions, any of which may
be waived in writing by the Subscriber:
               (a) Representations and Warranties. The representations and
warranties of the Company contained in Section 3 shall be true and correct in
all material respects on and as of the Closing Date with the same effect as if
made on and as of the Closing Date.
               (b) Performance. The Company shall have performed or fulfilled in
all material respects all agreements, obligations and conditions contained
herein required to be performed or fulfilled by the Company at or prior to the
Closing.
               (c) Regulatory Matters. None of the issuance and sale of the
Securities pursuant to this Agreement or any of the transactions contemplated by
any of the other Transaction Documents shall be enjoined (temporarily or
permanently) and no restraining order or other injunctive order shall have been
issued in respect thereof. There shall not have been any legal action, order,
decree or other administrative proceeding instituted against the Company or
against the Subscriber relating to the issuance of the Securities or the
Subscriber’s

Page 6



--------------------------------------------------------------------------------



 



activities in connection therewith or any other transactions contemplated by
this Agreement or the other Transaction Documents.
               (d) Consents. The Company shall have obtained any and all
consents, permits and waivers necessary or appropriate for consummation of the
transactions contemplated by the Transaction Documents.
               (e) Certificate of Designations. The Certificate of Designations
shall have been filed with the Secretary of State of the State of Delaware.
          8. Conditions to the Company’s Obligations. The obligations of the
Company under Section 1(b) of this Agreement are subject to the fulfillment at
or before the Closing of each of the following conditions, any of which may be
waived in writing by the Company:
               (a) Representations and Warranties. The representations and
warranties of the Subscriber contained in Section 2 shall be true and correct in
all material respects on and as of the Closing Date with the same effect as if
made on and as of the Closing Date.
               (b) Performance. The Subscriber shall have performed or fulfilled
in all material respects all agreements, obligations and conditions contained
herein required to be performed or fulfilled by the Subscriber at or prior to
the Closing.
               (c) Subscription Payments. The Subscriber shall have delivered
the aggregate subscription payment for the Units in the amount specified for the
Subscriber on the signature page hereto.
               (d) Regulatory Matters. None of the issuance and sale of the
Securities pursuant to this Agreement or any of the transactions contemplated by
any of the other Transaction Documents shall be enjoined (temporarily or
permanently) and no restraining order or other injunctive order shall have been
issued in respect thereof. There shall not have been any legal action, order,
decree or other administrative proceeding instituted against the Company or
against the Subscriber relating to the issuance of the Securities or the
Subscriber’s activities in connection therewith or any other transactions
contemplated by this Agreement or the other Transaction Documents.
               (e) Consents. The Company shall have obtained any and all
consents, permits and waivers necessary or appropriate for consummation of the
transactions contemplated by the Transaction Documents.
               (f) Certificate of Designations. The Certificate of Designations
shall have been filed with the Secretary of State of the State of Delaware.
          9. Covenants of Subscriber Not to Short Stock. The Subscriber and its
affiliates and assigns agree not to make any short sale of, or grant any option
for the purchase of or enter into any hedging or similar transaction with the
same economic effect as a short sale, the Securities until one-hundred eighty
(180) days following the issuance of the Securities.
          10. Miscellaneous.
               (a) Notices. All notices, demands, requests, consents, approvals,
and other communications required or permitted hereunder shall be in writing
and, unless otherwise specified herein, shall be (i) personally served,
(ii) deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable overnight courier service with
charges prepaid, or (iv) transmitted by hand delivery, electronic mail, or
facsimile, addressed as set forth below or to such other address as such party
shall have specified most recently by written notice. Any notice or other
communication required or permitted to be given hereunder shall be deemed
effective (a) upon hand delivery or delivery by electronic mail or facsimile,
with accurate confirmation generated by the transmitting facsimile machine, at
the address or number designated below (if delivered on a business day during
normal business hours where such notice is to be received), (b) the first
business day following such delivery (if delivered other than on a business day
during normal business hours where such notice is to be received) or (c) on the
second business day following the date of mailing by express courier service,

Page 7



--------------------------------------------------------------------------------



 



fully prepaid, addressed to such address, or upon actual receipt of such
mailing, whichever shall first occur. The addresses for such communications
shall be: (i) if to the Company, to: Irvine Sensors Corporation, 3001 Red Hill
Avenue, Costa Mesa, CA 92650, Attn: Chief Financial Officer, facsimile:
(714) 444-8773, with a copy by to: Dorsey & Whitney LLP, 38 Technology Drive,
Suite 100, Irvine, CA 92618, Attn: Ellen S. Bancroft, Esq., facsimile: (949)
932-3601, and (ii) if to the Subscriber, to: the address and facsimile number
indicated on the signature pages hereto.
               (b) Entire Agreement; Assignment. This Agreement and other
documents delivered in connection herewith represent the entire agreement
between the parties hereto with respect to the subject matter hereof and may be
amended only by a writing executed by both parties. Neither the Company nor the
Subscriber have relied on any representations not contained or referred to in
this Agreement and the documents delivered herewith. No right or obligation of
the Company shall be assigned without prior notice to and the written consent of
the Subscriber.
               (c) Counterparts/Execution. This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument. This
Agreement may be executed by facsimile signature and delivered by facsimile
transmission.
               (d) Law Governing this Agreement. This Agreement shall be
governed by and construed in accordance with the laws of the State of California
without regard to principles of conflicts of laws. Any action brought by either
party against the other concerning the transactions contemplated by this
Agreement shall be brought only in the state courts of California or in the
federal courts located in the state of California. The parties and the
individuals executing this Agreement and other agreements referred to herein or
delivered in connection herewith on behalf of the Company agree to submit to the
jurisdiction of such courts. The prevailing party shall be entitled to recover
from the other party its reasonable attorney’s fees and costs. In the event that
any provision of this Agreement or any other agreement delivered in connection
herewith is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of any agreement.
               (e) Specific Enforcement, Consent to Jurisdiction. The Company
and the Subscriber acknowledge and agree that irreparable damage would occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof, this being in addition
to any other remedy to which any of them may be entitled by law or equity.
Subject to Section 10(d) hereof, each of the Company, the Subscriber and any
signatory hereto in his personal capacity hereby waives, and agrees not to
assert in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction in California of such court, that the
suit, action or proceeding is brought in an inconvenient forum or that the venue
of the suit, action or proceeding is improper. Nothing in this Section shall
affect or limit any right to serve process in any other manner permitted by law.
               (f) Independent Nature of Subscribers. The Company acknowledges
that the obligations of the Subscriber under the Transaction Documents are
several and not joint with the obligations of any other Subscriber who is also
purchasing Securities in the transaction (collectively, with the Subscriber,
referred to as the “Subscribers”), and none of the Subscribers shall be
responsible in any way for the performance of the obligations of any of the
other Subscribers under the Transaction Documents. The Company acknowledges that
the decision of each of the Subscribers to purchase Securities has been made by
each of such Subscribers independently of any of the other Subscribers and
independently of any information, materials, statements or opinions as to the
business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company which
may have been made or given by any of the other Subscribers or by any agent or
employee of any of the other Subscribers, and none of the Subscribers or any of
its agents or employees shall have any liability to any of the Subscribers (or
any other person) relating to or arising from any such information, materials,
statements or opinions. The Company acknowledges that nothing contained in any
Transaction

Page 8



--------------------------------------------------------------------------------



 



Document, and no action taken by any of the Subscribers pursuant hereto or
thereto shall be deemed to constitute the Subscribers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Subscribers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. The Company acknowledges that each of the Subscribers
shall be entitled to independently protect and enforce its rights, including
without limitation, the rights arising out of the Transaction Documents, and it
shall not be necessary for any of the other Subscribers to be joined as an
additional party in any proceeding for such purpose. The Company acknowledges
that it has elected to provide all of the Subscribers with the same terms and
Transaction Documents for the convenience of the Company and not because Company
was required or requested to do so by the Subscribers. The Company acknowledges
that such procedure with respect to the Transaction Documents in no way creates
a presumption that the Subscribers are in any way acting in concert or as a
group with respect to the Transaction Documents or the transactions contemplated
thereby.
               (g) Consent. As used in the Agreement, “consent of the
Subscribers” or similar language means the consent of holders of not less than a
majority of the outstanding shares of Series B Stock owned by Subscribers on the
date consent is requested.
               (h) Omnibus Signature Page. This Agreement is intended to be read
and construed in conjunction with the Certificate of Designations and the Form
of Investor Warrant pertaining to the issuance by the Company of the Securities
pursuant to the Memorandum. Accordingly, pursuant to the terms and conditions of
this Agreement, it is hereby agreed that the execution by the Subscriber of this
Agreement, in the place set forth herein, shall constitute agreement to be bound
by the terms and conditions of the Certificate of Designations and the Investor
Warrant, with the same effect as if each such separate, but related agreement,
was separately signed to the extent required to be executed by the Subscriber.
          11. Wire Instructions
          For wiring the funds directly to the Escrow Account please use the
following instructions:

     
Account Name:
  US National Bank as Escrow Agent
 
   
 
  for Irvine Sensors Corp.
 
   
ABA Number:
   091000022
 
   
A/C Number:
   180121167365
 
   
Reference:
  Daryl Hosch FFC to 133667000
 
   
FBO:
  [Investor Name]
 
   
 
  [Investor’s Social Security Number]
 
   
 
  [Investor’s Address]

[THIS SPACE INTENTIONALLY LEFT BLANK]

Page 9



--------------------------------------------------------------------------------



 



OMNIBUS SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT AND INVESTOR WARRANT
     IN WITNESS WHEREOF, the Subscriber hereby represents and warrants that the
Subscriber has read this entire Agreement and the Confidential Placement
Memorandum and all documents annexed thereto and incorporated by reference
therein, including the Certificate of Designations and the Form of Investor
Warrant, and hereby executes and delivers this Agreement as of the ___ day of
September, 2009.

                              AGGREGATE   SUBSCRIBER   NUMBER OF UNITS    
PURCHASE PRICE  
Print Name:
          $    
 
               
Address:
               
 
               
Fax:
               

     
 
(Signature)
   
 
   
Title:
   

ACCEPTANCE
          IN WITNESS WHEREOF, the Company has duly executed and delivered this
Agreement as of the 30th day of September, 2009.

            IRVINE SENSORS CORPORATION
a Delaware corporation
      By:           Name:           Title:      

Page 10



--------------------------------------------------------------------------------



 



         

SCHEDULE OF MATERIAL OMITTED DETAILS

                                      Aggregate             Number   Purchase  
Company     Subscriber   of Units   Price   Signatory   Title
Gaston Alciatore
    14.2857     $ 10,000     John J. Stuart, Jr.   Sr. VP & CFO
Theodore Bintz, Jr
    14.2857     $ 10,000     John J. Stuart, Jr.   Sr. VP & CFO
Shmyer Breuer
    285.7142     $ 200,000     John J. Stuart, Jr.   Sr. VP & CFO
John A. Brooks
    14.2857     $ 10,000     John J. Stuart, Jr.   Sr. VP & CFO
Daniel Bush
    28.5714     $ 20,000     John J. Stuart, Jr.   Sr. VP & CFO
Jim Carlson
    107.1428     $ 75,000     John C. Carson   President & CEO
Frank Richard Chastek
    35.7142     $ 25,000     John J. Stuart, Jr.   Sr. VP & CFO
William Church
    35.7142     $ 25,000     John C. Carson   President & CEO
Dennis Colbert Living Trust
    107.1428     $ 75,000     John C. Carson   President & CEO
Gregory Coppola
    14.2857     $ 10,000     John J. Stuart, Jr.   Sr. VP & CFO
Daniel Cromie1
    30.0     $ 21,000     John J. Stuart, Jr.   Sr. VP & CFO
Denis & Margaret Curtin
    10.0     $ 7,000     John J. Stuart, Jr.   Sr. VP & CFO
John Davis
    71.4285     $ 50,000     John C. Carson   President & CEO
DII Capital, Inc.
    35.7142     $ 25,000     John C. Carson   President & CEO
Danette Dziekan
    14.2857     $ 10,000     John J. Stuart, Jr.   Sr. VP & CFO
Larry Ehlers
    35.0     $ 24,500     John J. Stuart, Jr.   Sr. VP & CFO
Paul Enquist
    42.8571     $ 30,000     John J. Stuart, Jr.   Sr. VP & CFO
Audrey Farb
    71.4285     $ 50,000     John J. Stuart, Jr.   Sr. VP & CFO
David Genecco
    35.7142     $ 25,000     John J. Stuart, Jr.   Sr. VP & CFO
David & Sarah Genecco
    35.7142     $ 25,000     John J. Stuart, Jr.   Sr. VP & CFO
David Genecco (FBO Frank Genecco)
    35.7142     $ 25,000     John J. Stuart, Jr.   Sr. VP & CFO
Leo Genecco & Sons
    35.7142     $ 25,000     John J. Stuart, Jr.   Sr. VP & CFO
Louis & Coralie Glantz
    30.0     $ 21,000     John J. Stuart, Jr.   Sr. VP & CFO
Lawrence Guindi
    28.5714     $ 20,000     John J. Stuart, Jr.   Sr. VP & CFO
Robert Guindi2
    21.4285     $ 15,000     John J. Stuart, Jr.   Sr. VP & CFO
Chris Hall
    14.2857     $ 10,000     John J. Stuart, Jr.   Sr. VP & CFO

 

1   Mr. Cromie executed two Subscription Agreements for an aggregate purchase of
30 Units.   2   Mr. Guindi executed two Subscription Agreements for an aggregate
purchase of 21.4285 Units.





--------------------------------------------------------------------------------



 



                                      Aggregate             Number   Purchase  
Company     Subscriber   of Units   Price   Signatory   Title
Myra Halpern
    30.0     $ 21,000     John J. Stuart, Jr.   Sr. VP & CFO
Jay Harris
    10.0     $ 7,000     John J. Stuart, Jr.   Sr. VP & CFO
Jeffrey Heaman
    14.2857     $ 10,000     John J. Stuart, Jr.   Sr. VP & CFO
Nadine Holter
    30.0     $ 21,000     John J. Stuart, Jr.   Sr. VP & CFO
Alec Jaret
    71.4285     $ 50,000     John J. Stuart, Jr.   Sr. VP & CFO
George Jewell
    285.7142     $ 200,000     John J. Stuart, Jr.   Sr. VP & CFO
Michael Johnson
    11.4285     $ 8,000     John C. Carson   President & CEO
Robert Kaminski
    42.8571     $ 30,000     John J. Stuart, Jr.   Sr. VP & CFO
Sami Kapanen
    85.7142     $ 60,000     John J. Stuart, Jr.   Sr. VP & CFO
Brian Kern
    100.0     $ 70,000     John J. Stuart, Jr.   Sr. VP & CFO
Daniel E. Kern Roth IRA
    200.0     $ 140,000     John J. Stuart, Jr.   Sr. VP & CFO
Joseph Manochio
    35.7142     $ 25,000     John J. Stuart, Jr.   Sr. VP & CFO
Tod McBean
    14.2857     $ 10,000     John J. Stuart, Jr.   Sr. VP & CFO
Alan Meyer
    25.7142     $ 18,000     John J. Stuart, Jr.   Sr. VP & CFO
Robert & Carleen Mouly
    35.7142     $ 25,000     John C. Carson   President & CEO
Marcus Neyenhaus
    71.4285     $ 50,000     John J. Stuart, Jr.   Sr. VP & CFO
William C. Pawson
    17.8571     $ 12,500     John C. Carson   President & CEO
Richard Rammacher
    71.4285     $ 50,000     John J. Stuart, Jr.   Sr. VP & CFO
Robert C. Randall
    35.7142     $ 25,000     John J. Stuart, Jr.   Sr. VP & CFO
Murdock & Janie Richard
    142.8571     $ 100,000     John J. Stuart, Jr.   Sr. VP & CFO
James Ridener
    14.2857     $ 10,000     John J. Stuart, Jr.   Sr. VP & CFO
Sanford Ring
    14.2857     $ 10,000     John J. Stuart, Jr.   Sr. VP & CFO
William Rodgers
    14.2857     $ 10,000     John J. Stuart, Jr.   Sr. VP & CFO
Roger & Jory Ann Rubinger
    30.0     $ 21,000     John J. Stuart, Jr.   Sr. VP & CFO
Randy Schaefer
    40.0     $ 28,000     John J. Stuart, Jr.   Sr. VP & CFO
David Schotz
    28.5714     $ 20,000     John J. Stuart, Jr.   Sr. VP & CFO
Irving Schotz
    35.7142     $ 25,000     John J. Stuart, Jr.   Sr. VP & CFO
James Giasmis Sideris
    35.7142     $ 25,000     John C. Carson   President & CEO
William Smith
    28.5714     $ 20,000     John J. Stuart, Jr.   Sr. VP & CFO
Sandra Sparano
    107.1428     $ 75,000     John J. Stuart, Jr.   Sr. VP & CFO
Richard Spencer
    20.0     $ 14,000     John C. Carson   President & CEO
John Suttles
    71.4285     $ 50,000     John J. Stuart, Jr.   Sr. VP & CFO
Jon Stanich
    35.7142     $ 25,000     John J. Stuart, Jr.   Sr. VP & CFO
Lee I. Turner Revocable Trust
    21.4285     $ 15,000     John J. Stuart, Jr.   Sr. VP & CFO





--------------------------------------------------------------------------------



 



                                      Aggregate             Number   Purchase  
Company     Subscriber   of Units   Price   Signatory   Title
Robert Uhrin
    28.5714     $ 20,000     John J. Stuart, Jr.   Sr. VP & CFO
Arnold Weiss
    285.7142     $ 200,000     John C. Carson   President & CEO
Francis & Susan Williams
    20.0     $ 14,000     John J. Stuart, Jr.   Sr. VP & CFO
John Williamson
    71.4285     $ 50,000     John J. Stuart, Jr.   Sr. VP & CFO
David A. and Nancy W. Wood
    35.7142     $ 25,000     John C. Carson   President & CEO
Timothy Zakriski
    14.2857     $ 10,000     John J. Stuart, Jr.   Sr. VP & CFO

